                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       Civil No. 17-5217 (DSD/HB)

Lorenzo Haynes,

                  Plaintiff,

v.                                                        ORDER

Samuel Iten, Ken Guggisberg, Nola
Karow, Jeffery Felt, M.D., Diane Dau,
Brent Plackner, P.A., Daryl Quiram,
M.D., in their individual and official
capacities,

                  Defendants.


     This matter is before the court upon the objection by pro se

plaintiff   Lorenzo    Haynes   to   the   July   19,   2019,   report   and

recommendation (R&R) of Magistrate Judge Hildy Bowbeer.           The court

reviews the R&R de novo.        See 28 U.S.C. § 636(b)(1)(C); Fed. R.

Civ. P. 72(b)(3); D. Minn. LR 72.2(b).

     The background of this case is fully set forth in the R&R,

and the court will not repeat it here except as necessary.           After

a thorough review of the file and record, the court finds that the

R&R is well-reasoned and correct.

     Haynes argues that the magistrate judge erred in concluding

that he failed to raise a genuine issue of material fact as to

whether defendants Nola Karow, Jeffery Felt, Brent Plackner, and
Daryl       Quiram     (collectively,     defendants) 1    were   deliberately

indifferent to his serious medical needs, and therefore subjected

him to cruel and unusual punishment in violation of the Eighth

Amendment.       See generally ECF No. 260.          The court disagrees.

       In his objection, Haynes raises many of the same arguments

made before the magistrate judge.             A number of these arguments can

be summarized as an objection to the magistrate judge’s conclusion

that summary judgment is appropriate despite the differences in

care Haynes received while in prison versus the care he has

received since his release.           Haynes asserts that defendants should

have       “provided    the   same   standard   of   treatment,   care,   tests,

medications, and devices/accessories that was in fact provided for

him once he was released.”             ECF No. 270 at 3.      The appropriate

standard of care, Haynes contends, would have included a referral

to a specialist to address his back and ankle pain.                ECF No. 260

at 8–9.       Haynes argues that summary judgment is not appropriate

because defendants’ failure to make a referral like his current

doctor did shows that there are genuine issues of material fact as

to whether defendants were deliberately indifferent to his serious

medical need.          See generally ECF Nos. 260, 270.       To support this

argument, Haynes cites to § 2:2 of the September 2019 Update of

the Medical Malpractice: Checklists and Discovery manual, which


       1  The court previously dismissed all claims against the
other named defendants in this matter. See ECF Nos. 104, 105.
                                          2
states that a general practitioner’s failure to refer a patient to

a specialist under certain circumstances may render the general

practitioner subject to the same legal duty as a specialist in the

field.     See ECF No. 271, Ex 1.

     The    standard      to    show    that     a   provider    was    deliberately

indifferent      to   a   serious      medical    need    “is   akin   to   ‘criminal

recklessness.’” ECF No. 258 at 11 (citing Olson v. Bloomberg, 339

F.3d 730, 736 (8th Cir. 2003)).             As the magistrate judge correctly

pointed out, Haynes’s claims that defendants deviated from the

appropriate      standard      of   care    sound    in   negligence      or   medical

malpractice.      Id. at 13.        Indeed, such arguments do not support a

constitutional claim.           See Estelle v. Gamble, 429 U.S. 97, 106

(1976).     “[I]nmates have no constitutional right to receive a

particular or requested course of treatment, and prison doctors

remain    free   to   exercise      their       independent     medical     judgment.”

Dulaney v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997) (citing

Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996)).                        The fact that

defendants’ “method of physical examination and treatment may not

have followed community standards, or that [defendants] disagreed

with [Haynes’s] suggested course of treatment does not amount to

deliberate indifference in violation of the Eighth Amendment.”

Bellecourt v. U.S., 994 F.2d 427, 431 (8th Cir. 1993) (citing

Estelle, 429 U.S. at 106).              The record in this case makes clear

that defendants acted in good faith to diagnose and treat Haynes’s

                                            3
injuries; the mere fact that Haynes’s outside doctors undertook a

different    course      of    treatment      does      not    mean      defendants     were

deliberately indifferent.               See id.

     Haynes      next    asserts          that,    by    presenting        “impeachment”

evidence    in   the    form       of   allegedly       inconsistent       interrogatory

responses, he raised a genuine issue of material fact as to whether

Karow was deliberately indifferent to his serious medical needs.

ECF No. 242; id., Ex. 1.                   Although the court does not weigh

credibility on motions for summary judgment, see Anderson v.

Liberty     Lobby,      Inc.,      477     U.S.    242,       255     (1986),     no    such

determination is needed here.               The court has reviewed the alleged

impeachment material and finds that Karow’s responses are not

inconsistent.          Rather,      she    first    responds        by    explaining     her

standard    procedure         in    various       situations        described      in   the

interrogatories. See, e.g., ECF No. 242, Ex. 1 at 4. She concludes

by stating that she does not recall her exact response with regard

to the situations involving Haynes.                  Id.      A statement describing

her standard response to a situation is not inconsistent with a

statement that she does not remember her exact response to a

specific situation, and thus Karow’s interrogatory responses do

not impeach her.

     Haynes also contends that the magistrate judge erred in

recommending     summary        judgment      because      she      failed   to    address

certain facts that Haynes believes create a genuine issue of

                                             4
material fact. See generally ECF No. 260. Despite Haynes’s belief

that there are genuine issues of material fact, “[o]nly disputes

over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.

Factual disputes that are irrelevant or unnecessary will not be

counted.”    Villanueva v. City of Scottsbluff, 779 F.3d 507, 510

(8th Cir. 2015) (quoting Anderson, 477 U.S. at 248).         After review

of the filings and evidence presented on summary judgment, the

court determines that the magistrate judge properly considered all

of the evidence and alleged factual disputes.          The facts raised by

Haynes in his objection, but not explicitly addressed by the

magistrate judge in the R&R, are not relevant to the outcome of

this case.    As such, the magistrate judge did not err in declining

to address them.

      Finally, Haynes asserts that all of these alleged errors by

the magistrate judge show that she was biased against him.              ECF

No. 260, at 16, 20, 26.       Haynes’s claim of judicial bias must be

factually substantiated.      Nerison v. Solem, 715 F.2d 415, 416–417

(8th Cir. 1983) (stating that a judge’s familiarity with a party

and   his   prior   legal   proceedings   does   not   “automatically    or

inferentially” establish judicial bias; judicial bias claims must

be factually substantiated).        Further, an unfavorable judicial

ruling on its own “does not raise an inference of bias.”           Harris

v. State of Missouri, 960 F.2d 738, 740 (8th Cir. 1992).           Haynes

                                    5
presents no factual basis for his allegation of judicial bias other

than his disagreement with the magistrate judge’s recommendations.

ECF No. 260 at 16, 20, 26.     To the contrary, Magistrate Judge

Bowbeer’s thorough and fair analysis of Haynes’s claims evidences

her unbiased and unprejudiced review of the record.   See generally

ECF No. 258.

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   Plaintiff’s objection [ECF No. 260] to the magistrate

judge’s R&R is overruled;

     2.   The magistrate judge’s R&R [ECF No. 258] is adopted in

its entirety;

     3.   Defendants’ motions for summary judgment [ECF Nos. 160,

216] are granted; and

     4.   The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 30, 2019

                                    s/David S. Doty__________
                                    David S. Doty, Judge
                                    United States District Court




                                6
